DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I and Species VIII (FIGs. 9-10) in the reply filed on 1/10/2022 is acknowledged.
Applicant identifies claims 1-7 and 9-13 as pertaining to the elected species. Examiner disagrees with the identification of claims and submit claims 1-3, 5, 7, 9, 11-13 and 20 are encompassed by the elections made. 
Claim 4 reciting “a lateral epitaxial direction of the third semiconductor layer is [110]”,  at best understood, refer to a semiconductor layer 104 that is laterally grown as shown in FIG. 14 that correspond to non-elected Species V (FIG. 6).
Claim 6 requiring a plurality of “discrete layer structures” is directed to Species II (FIG. 2) or Species III (FIG. 3). 
Claim 8 reciting “a fourth semiconductor layer … between the first semiconductor layer and the second semiconductor layer” is directed to layer 120 covered by Species IV (FIG. 5)
Claim 10 reciting “a seed layer formed in a second insulation layer located between the substrate and the first semiconductor layer” is directed to layer 111 covered by Species V (FIG. 6).
Claims 14-19 are directed to non-elected invention Group II. 
Claims 4, 6, 8, 10, and 14-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected species and invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/10/2022.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "107", "108" and “111” have both been used inconsistently in FIG. 10. For example, in FIG. 10, “108” is used to designate the drain electrode while other drawing figures uses “107”. In FIG. 10, “107” is used to designate the gate electrode while other drawing figures uses “108”. Furthermore, FIGs. 9 and 10 are described as showing the same device. However. reference character “111” is only present in FIG. 10 but not in FIG. 9. As best understood, the reference character “111” in FIG. 10 should be more appropriately “104” to designate the p-GaN layer that is connected to electrode 110.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

Claims 1, 2, 5, 7, 9, 11-13, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Escoffier US 2014/0145203 A1.

    PNG
    media_image1.png
    487
    1085
    media_image1.png
    Greyscale

In re claim 1, Escoffier discloses (e.g. FIGs. 1-6) a semiconductor device 1, comprising: 
a substrate 2 (¶ 38); 
a first semiconductor layer 4 (¶ 40), provided on a first surface of the substrate 2; 
a second semiconductor layer 6 (¶ 41), provided on a first surface of the first semiconductor layer 4, 
wherein the first semiconductor layer 4 (GaN, ¶ 40) has a smaller band gap than the second semiconductor layer 6 (AlGaN, ¶ 41); 
a first electrode E1 and a third electrode E2 are provided on the first semiconductor layer 4 or the second semiconductor layer 6, a second electrode G is provided on the second semiconductor layer 6; and 
a third semiconductor layer 7, wherein a length range (as measured in lateral direction in FIGs. 1 and 2) where the third semiconductor layer 7 is projected onto the substrate is within a length range where the second electrode G is projected onto the substrate (see FIG. 2 where G 

In re claim 2, Escoffier discloses (e.g. FIG. 1) wherein a two-dimensional charge carrier gas 5 is formed between the first semiconductor layer 4 and the second semiconductor layer 6 (¶ 37), and the third semiconductor layer 7 depletes 95%-100% of the two-dimensional charge carrier gas 5 in at least a partial region 51 below a region of the second electrode G, but does not deplete the two-dimensional charge carrier gas 5 in other regions except the partial region 51 (zone 51 can be made insulating, thus forming a completely depleted region, ¶ 44).

In re claim 5, Escoffier discloses (e.g. FIG. 1) wherein the third semiconductor layer 7 is a single-layer structure.

In re claim 7, Escoffier discloses (e.g. FIG. 1, 3 and 5-6) wherein the third semiconductor layer 7 is a layer structure with a gradually changed doping concentration (see FIGs. 3, 5 and 6, ¶ 47, 51).

In re claim 9, Escoffier discloses (e.g. FIG. 1) wherein a first insulation layer (insulator of MIS gate G, ¶ 42) is formed on a first surface of the second semiconductor layer 6; and/or 
a second insulation layer 3 (AlN, ¶ 39) is formed between the substrate 2 and the first semiconductor layer 4; and/or 
a third insulation layer (insulator of MIS gate G, ¶ 42) is further formed between the second semiconductor layer 6 and the second electrode G.

In re claim 11, Escoffier discloses (e.g. FIG. 2) wherein the third semiconductor layer 7 is connected with a fourth electrode (electrical connector shown on bottom of FIG. 2, ¶ 46).

In re claim 12, Escoffier discloses (e.g. FIGs. 1-2) wherein the third semiconductor layer 7 extends in a direction perpendicular to a flowing direction of the two-dimensional charge carrier gas 5, and the fourth electrode (electrical connector shown on bottom of FIG. 2, ¶ 46) connected with the third semiconductor layer 7 is provided at a position uncovered by orthographic projection of the second electrode G (see FIG. 2).

In re claim 13, Escoffier discloses (e.g. FIGs. 1-2) wherein the fourth electrode (electrical connector connected to 7 shown on bottom of FIG. 2, ¶ 46) is an independent electrode, or the fourth electrode is a non-independent electrode.

In re claim 20, Escoffier discloses an electronic apparatus (e.g. high frequency switch, ¶ 3-5, comprising the semiconductor device 1 according to claim 1. No particular electronic apparatus claimed that would distinguish over high-frequency applications of HEMT 1 taught by Escoffier (¶ 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Escoffier as applied to claim 1 above, and further in view of Brandes et al. US 2007/0018198 A1 (Brandes).

Escoffier does not explicitly disclose the 2DEG concentration at the depleted region 51 is lower than 5E+11/cm2 during the off-state.
Brandes teaches (e.g. FIG. 3) a HEMT having a 2DEG formed at the interface of GaN layer 120C and AlGaN layer 130C. Brandes teaches in region where 2DEG channel is unintended, the non-channel charge is reduced as much as possible, preferably less than about 1×1011 cm-2 to ensure optimum conduction control of the channel (¶ 47). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form Escoffier HEMT such that the non-conducting depleted zone 51 has a 2DEG concentration of less than about 1×1011 cm-2 as taught by Brandes to ensure electrical insulation when intended.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

CN 109037326 A teaches (FIG. 1) a HEMT having a p-GaN buried layer under the gate such that 2DEG is exhausted under the gate to break the conduction channel.
US 9,099,491 teaches (FIGs. 7-12) HEMT with implanted region 81
US 2012/0292665 A1 teaches (FIG. 7) HEMT with doped back gate 76 

US 2020/0144055 A1 teaches (FIG. 2B) a normally-off HEMT with p-doped region 14 under gate 53
US 2014/0030858 A1 teaches (FIG. 11) an enhancement mode HEMT with p-doped region 76 under gate 
US 2016/0322466 A1 teaches (FIG. 4D-4G) HEMT with p-doped region 60 
US 8,890,211 B1 teaches (FIG. 2) a normally-off HEMT with a p-doped bias layer 102
US 2009/0072272 A1 teaches (FIG. 13-14) enhancement mode HEMT 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU CHEN whose telephone number is (571)270-7881. The examiner can normally be reached Monday-Friday: 9:00AM-6:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on (571)272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 



/YU CHEN/Primary Examiner, Art Unit 2815